Citation Nr: 0014000	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-30 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than February 11, 
1997, for the grant of a compensable evaluation for service-
connected residuals of a shell fragment wound of the left 
calf and foot.

(The issue of whether the Board of Veterans' Appeals (Board) 
committed clear and unmistakable error (CUE) in its October 
1989 decision which addressed whether an increased rating for 
residuals of a shell fragment wound of the left calf and foot 
was warranted and did not address whether the reduction of 
the veteran's rating for that disability from 10 percent to 0 
percent was proper is addressed in a separate decision and 
docket number.) 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

The instant appeal arose from a September 4, 1997, rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi, which granted an 
increased evaluation, to 10 percent, for the service-
connected shell fragment wound of the left calf and foot, 
effective from June 11, 1997.  By rating decision dated 
September 15, 1997, the RO granted an earlier effective date 
of February 11, 1997, for the grant of a 10 percent 
evaluation for the service-connected shell fragment 
residuals, finding CUE in the September 4, 1997, rating 
decision which had assigned the June 11, 1997, effective 
date.  Since this claim has not been withdrawn, an effective 
date earlier than February 11, 1997, remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).

In November 1998 the veteran appeared at a hearing using 
videoconference techniques before the undersigned member of 
the Board.


FINDINGS OF FACT

1.  By a decision entered in September 4, 1997, the RO 
granted an increased evaluation, to 10 percent, for the 
service-connected shell fragment wound of the left calf and 
foot, effective from June 11, 1997.  An NOD with regard to 
that decision was received at the RO on September 12, 1997.  
By rating decision dated September 15, 1997, the RO granted 
an earlier effective date of February 11, 1997, for the grant 
of a 10 percent evaluation for the service-connected shell 
fragment residuals.  A statement of the case was issued to 
the veteran on September 30, 1997.  A substantive appeal was 
received at the RO in October 1997.

2.  By a decision entered on or after April 2000, the Board 
found that an October 27, 1989, Board decision contained CUE 
in that it addressed the issue of whether an increased rating 
for residuals of a shell fragment wound of the left calf and 
foot was warranted and did not address whether the reduction 
of the veteran's rating for that disability from 10 percent 
to 0 percent was proper.  The 2000 decision also granted 
entitlement to an award of 10 percent for residuals of shell 
fragment wound of the left calf and foot for the period from 
September 1, 1988, to February 10, 1997.


CONCLUSION OF LAW

The appeal of the claim of entitlement to an effective date 
earlier than February 11, 1997, for the grant of a 
compensable evaluation for service-connected residuals of a 
shell fragment wound of the left calf and foot is moot.  
38 U.S.C.A. §§ 5110, 7104, 7105(d) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.400, 20.101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted an increased evaluation, to 10 percent, for 
the service-connected shell fragment wound of the left calf 
and foot, effective from June 11, 1997, by a decision entered 
in September 4, 1997.  38 C.F.R. § 3.400 (1996).  An NOD with 
regard to that decision was received at the RO on September 
12, 1997. 

By rating decision dated September 15, 1997, the RO granted 
an earlier effective date of February 11, 1997, for the grant 
of a 10 percent evaluation for the service-connected shell 
fragment residuals, finding CUE in the September 4, 1997, 
rating decision which had assigned the June 11, 1997, 
effective date.  However, the September 15 rating decision 
granted less than the maximum available benefits.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 

A statement of the case was issued to the veteran on 
September 30, 1997.  The appeal was thereafter perfected when 
a timely substantive appeal was received at the RO in October 
1997.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (1999).

Subsequently, however, on or after March 2000, the Board 
found that an October 27, 1989, Board decision contained CUE 
in that it addressed the issue of whether an increased rating 
for residuals of a shell fragment wound of the left calf and 
foot was warranted and did not did not address whether the 
reduction of the veteran's rating for that disability from 10 
percent to 0 percent was proper.  That decision also granted 
entitlement to an award of 10 percent for residuals of shell 
fragment wound of the left calf and foot for the period from 
September 1, 1988, to February 10, 1997.  That decision 
represents a full grant of the benefit sought on appeal 
inasmuch as it establishes a 10 percent disability award for 
the veteran's service-connected shell fragment wound of the 
left calf and foot on a continuous basis from the date 
following his separation from service to the present.  See 
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999).

Because a 10 percent disability evaluation from September 1, 
1988, to February 10, 1997, the period at issue in this case, 
has already been established, no justiciable error of fact or 
law remains with respect to the matter developed for appeal.  
The appeal must therefore be dismissed as moot.  38 U.S.C.A. 
§§ 7104, 7105(d) (West 1991 & Supp. 1999); 38 C.F.R. § 20.101 
(1999).

ORDER

The appeal is dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

